DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Status of the Claims
Claims 1, 3, 8-9, 11-18 are pending in the instant patent application. Claims 1, 8, 9 and 13 are amended. Claims 2, 4-7 and 10 are cancelled. This Non-Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112 rejections. The rejection has been withdrawn.

Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s argument that the currently recited claims do not recite an abstract idea under Step 2A Prong One, Examiner respectfully disagrees. Examiner considered each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for§ 101 eligibility. Examiner further maintains that the claims fall within Certain Methods of Organizing Human Activity because they still pertain to the managing personal behavior or relationships or interactions between people, notably the allocation and scheduling of operations in conjunction with the state of the operator. Furthermore, the linking between the target operator, sensor and target operation exemplifies the certain activity that is taking place between a person and a computer. Thus determining what operations the operator will be doing (managing personal behavior). Furthermore, as previously stated, the claims do not recite any additional elements or utilize any additional elements that would amount to the judicial exception being integrated into a practical application.
Regarding Applicant’s argument that the currently recited claims do not recite an abstract idea under Step 2A Prong Two, Examiner respectfully disagrees. In analyzing the claims and in light of the Applicant's remarks, the alleged improvement is not reflected in the claims nor demonstrates that it improves the relevant existing technology. Applicant has also asserted that there is an improvement in the functioning of the computer or technology or technical field. Examiner respectfully disagrees. When analyzing the claims under the 101 analysis, claims must be evaluated to ensure that any improvement disclosed in the specification is reflected in the claims for which the Examiner asserts that the claims do not reflect an improvement. The claims still recite generic computing elements carrying out generic computing functions. Furthermore, the recitation of a learning model does not take the claim out of the certain methods of organizing human activity. The use of the learning model is merely a tool to implement the abstract idea and further shows no evidence of retraining, modifying, updating or refining.
Regarding Example 42, Claim 1 of Example 42 as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In contrast, the present claim is silent and not comparable to the improvements cited in Claim 1 of Example 42. Unlike Example 42, Examiner finds present claims aren't an improvement to an existing business process or improvement to a technology, technological field or computer-related technology. The judicial exception recited in the present claims is not integrated into a practical application because the elements used in the steps of the claim are merely generic computing devices implemented on a personal computer and mere data gathering.
Regarding Berkeheimer, in short, the Berkheimer Memo states "In a Step 2B analysis, an additional element (or combination of elements) is not well- understood, routine or conventional unless the examiner finds, an expressly supports a rejection in writing with, one or more of the following: 1. A citation to express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well- understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a)..., 2. a citation to one or more of the court decisions discussed in MPEP 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), 3. A citation to a publication that demonstrates the well- understood, routine, conventional nature of the additional elements... and 4. A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s)...". In light of the requirements under Berkheimer, Examiner points out the description of generic computing elements in the Applicant's specification in at least Pg 3 Line 14 - Pg 4 Line 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1, 3, 8-9, 11-12, 16 and 18, they are directed to a device, however the claims are directed to a judicial exception without significantly more. Claims 1, 3, 8-9, 11-12, 16 and 18 are directed to the abstract idea of to acquire operation cost information indicative of a relationship between a state of an operator and a period of time required for the operator to perform an operation.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites to acquire, first state information indicative of a state of a target operator; calculate a first period of time required for the target operator to perform a first target operation by applying the first state information, calculate first degree of fatigue of the target operator due to the first target operation by applying the first state information, calculate a second period of time required to perform a second target operation by applying second state information and calculate second degree of fatigue of the target operator due to the second target operation by applying the second state information, the second state information being information obtained by reflecting the first degree of fatigue to the first state information, calculate a third period of time required to perform the second target operation by applying the first state information, calculate third degree of fatigue of the target operator due to the second target operation by applying the first state information, calculate a fourth period of time required to perform the first target operation by applying third state information and calculate fourth degree of fatigue of the target operator due to the first target operation by applying the third state information, the third state information being information obtained by reflecting the third degree of fatigue to the first state information, and allocate the first target operation and the second target operation to the target operator in consideration of order of performing the first and second target operations by comparing a first total value of the first period of time and the second period of time with a second total value of the third period of time and the fourth period of time or by comparing the second degree of fatigue with the fourth degree of fatigue.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior taking place, notably the allocation and scheduling of operations in conjunction with the state of the operator. Furthermore, the linking between the target operator, sensor and target operation exemplifies the certain activity that is taking place between a person and a computer. Furthermore, the recitation of learning models does not take the claim out of the certain methods of organizing human activity. The use of the learning model is merely a tool to implement the abstract idea and further shows no evidence of retraining, modifying, updating or refining.
	Accordingly, the claim recites an abstract idea and Claim 18 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a hardware processor, a first learning model, a second learning model and a sensor. The hardware processor, first learning model, second learning model and sensor are merely generic computing devices implemented on a personal computer. In addition, the acquire from a sensor limitation is merely an insignificant extra-solution activity.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 3, 8-9, 11-12 and 16 include various elements that are not directed to the abstract idea under 2A. These elements include a hardware processor, a first learning model, a second learning model, a sensor and the generic computing elements described in the applicant's specification in at least Pg 3 line 14 - Pg 4 line 19. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 1, 3, 8-9, 11-12 and 16, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 13-15 and 17, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 13-15 and 17 are directed to the abstract idea of to acquire operation cost information indicative of a relationship between a state of an operator and a period of time required for the operator to perform an operation.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 13, claim 13 recites acquire, first state information indicative of a state of a target operator; calculating a first period of time required for the target operator to perform a first target operation by applying the first state information, calculating first degree of fatigue of the target operator due to the first target operation by applying the first state information, calculating a second period of time required to perform the second target operation by applying second state information and calculating second degree of fatigue of the target operator due to the second target operation by applying the second state information, the second state information being information obtained by reflecting the first degree of fatigue to the first state information, calculating a third period of time required to perform the second target operation by applying the first state information, calculating third degree of fatigue of the target operator due to the second target operation by applying the first state information, calculating a fourth period of time required to perform the first target operation by applying third state information and calculating fourth degree of fatigue of the target operator due to the first target operation by applying the third state information, the third state information being information obtained by reflecting the third degree of fatigue to the first state information, and the allocating includes allocating the first target operation and the second target operation to the target operator in consideration of order of performing the first and second target operations by comparing a first total value of the first period of time and the second period of time with a second total value of the third period of time and the fourth period of time or by comparing the second degree of fatigue with the fourth degree of fatigue.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing of personal behavior taking place, notably the allocation and scheduling of operations in conjunction with the state of the operator. Furthermore, the linking between the target operator, sensor and target operation exemplifies the certain activity that is taking place between a person and a computer. Furthermore, the recitation of learning models does not take the claim out of the certain methods of organizing human activity. The use of the learning model is merely a tool to implement the abstract idea and further shows no evidence of retraining, modifying, updating or refining.
	Accordingly, the claim recites an abstract idea and claims 14 and 17 further recites the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a hardware processor, a first learning model, a second learning model and a sensor. The hardware processor, first learning model, second learning model and sensor are merely generic computing devices implemented on a personal computer. In addition, the acquire from a sensor limitation is merely an insignificant extra-solution activity.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 13 and 15 include various elements that are not directed to the abstract idea under 2A. These elements include a hardware processor, a first learning model, a second learning model, a sensor and the generic computing elements described in the applicant's specification in at least Pg 3 line 14 - Pg 4 line 19. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 13 and 15, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623